Citation Nr: 1525364	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent (prior to July 6, 2009, and from October 1, 2010 through November 16, 2014) for status post surgical repair of recurrent dislocation of the right shoulder (right shoulder disability).

2.  Entitlement to a rating in excess of 20 percent for acromia-clavicular separation of the left shoulder (left shoulder disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to February 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2013 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Reno, Nevada RO.  In October 2011, the case was remanded for additional development.

[The Board notes that the Veteran was granted a temporary total (100 percent) disability rating (under 38 C.F.R. § 4.30) for his service-connected right shoulder disability from July 6, 2009 through September 30, 2010 and from November 17, 2014 to the present (with a 30 percent rating to be resumed on August 1, 2015).  As the maximum rating has already been awarded for his right shoulder disability for those periods, any issue of an increased rating for such disability for those periods is moot and will not be considered by the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  For rating purposes, because the Veteran is right-hand dominant, his right-sided joints are considered to be his "major" joints, and his left-sided joints are considered to be his "minor" joints.

2.  Prior to July 6, 2009, the Veteran's right shoulder disability was shown to have been characterized by pain, but with no evidence of: fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of the right (major) humerus; or limitation of motion of the right (major) arm limited to 25 degrees from the side.

3.  From October 1, 2010 through November 16, 2014, the Veteran's right shoulder disability was shown to have been characterized by pain, but with no evidence of: post-surgical severe, painful motion or weakness in the right (major) upper extremity; fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of the right (major) humerus; or limitation of motion of the right (major) arm limited to 25 degrees from the side.

4.  Throughout the entire period of claim, the Veteran's left shoulder disability has been shown to be characterized by pain, but with no evidence of: fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of the left (minor) humerus; or limitation of motion of the left (minor) arm limited to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent (prior to July 6, 2009, and from October 1, 2010 through November 16, 2014) for right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5051, 5201, 5202 (2014).

2.  A rating in excess of 20 percent for left shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5201, 5202 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

September 2006, November 2006, December 2011, January 2015, and March 2015 letters explained the evidence necessary to substantiate the increased rating claims on appeal, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and also informed the Veteran of disability rating and effective date criteria (i.e., the generic notice required in claims for increase).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  [A September 2012 letter asked the Veteran to authorize the release of any pertinent private treatment records; however, on authorization forms signed and submitted by the Veteran in September 2012 and March 2015, he did not list any treatment providers at all.  Absent this critical information, VA is unable assist the Veteran in obtaining any outstanding private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).]  The AOJ arranged for pertinent VA examinations in October 2006, July 2010, and January 2012.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (and related functional impairment) of the disabilities at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The relevant development requested in the Board's October 2011 remand (i.e., securing complete copies of VA treatment records, as well as asking the Veteran to identify his private treatment providers and to provide authorization for VA to obtain records from such providers) was completed; there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for his right and left shoulder disabilities, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

For rating purposes, because the Veteran is right-hand dominant, his right-sided joints are considered to be his "major" joints, and his left-sided joints are considered to be his "minor" joints.

The Veteran's right shoulder disability is currently rated under Code 5051 (for prosthetic replacement of the shoulder joint) and was previously rated under Code 5202 (for other impairment of the humerus), and the Board will alternatively consider a rating for such disability under Code 5201 (for limitation of motion of the arm).  The Veteran's left shoulder disability is currently rated under Code 5202, and the Board will alternatively consider a rating for such disability under Code 5201.  The aforementioned Codes provide the following rating criteria.

Code 5051:

For the major joint (in this case, the right shoulder):  A 30 percent rating is the minimum rating warranted, with intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy to Codes 5200-5203.  A 60 percent rating is warranted for chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for 1 year following implantation of the prosthesis.

38 C.F.R. § 4.71a, Code 5051.

Code 5202:

For the major joint (in this case, the right shoulder):  A 30 percent is warranted for malunion of the humerus with marked deformity, or for frequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion of the humerus (i.e., false flail joint).  An 80 percent rating is warranted for loss of head of the humerus (i.e., flail shoulder).

For the minor joint (in this case, the left shoulder):  A 20 percent rating is warranted for malunion of the humerus with moderate or marked deformity, for infrequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or for frequent episodes of recurrent dislocation of the minor scapulohumeral joint with guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion of the humerus (i.e., false flail joint).  A 70 percent rating is warranted for loss of head of the humerus (i.e., flail shoulder).

38 C.F.R. § 4.71a, Code 5202.

Code 5201:

For the major joint (in this case, the right shoulder):  A 30 percent rating is warranted for limitation of motion of the arm to midway between side and shoulder level.  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.

For the minor joint (in this case, the left shoulder):  A 20 percent rating is warranted for limitation of motion of the arm either at shoulder level or midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.

38 C.F.R. § 4.71a, Code 5201.

[The Board notes that Code 5200 (for ankylosis of scapulohumeral articulation) does not apply in the instant case, because there is no evidence of any ankylosis of either the right or left scapulohumeral articulation, as will be outlined in the evidence below.  In addition, because Code 5203 (for impairment of clavicle or scapula) does not provide for any ratings higher than 20 percent, the Board need not consider its application, as no additional benefit will result to the Veteran for either shoulder.]

In determining the degree of limitation of motion for the Veteran's right and left shoulder disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran filed the instant claims for increased ratings for his right and left shoulder disabilities in August 2006.  Therefore, for purposes of this appeal, the evaluation period for each disability begins in August 2005 (i.e., one year prior to the date of claims).

Historically, the Veteran has had five surgeries on his right shoulder, to include in November 1994 (capsular shift), June 1999 (arthroscopy), July 2009 (humerus arthrosurface and hemi-cap implant), April 2010 (diagnostic arthroscopy and synovial biopsy), and November 2014 (removal of arthroplasty with subsequent hemiarthroplasty).  He has not had any surgeries on his left shoulder.  VA clinical records throughout the period of the current claims have documented the Veteran's ongoing treatment for right and left shoulder pain, as well as his recovery from each of his right shoulder surgeries.

On VA shoulder examination in October 2006, the Veteran described his symptoms of pain, weakness, stiffness, and swelling in both the right and left shoulders.  It was noted that he had no functional impairment resulting from either shoulder condition.  Range of motion of his right shoulder measured 170 degrees of flexion (with pain at 170 degrees), 160 degrees of abduction (with pain beginning at 160 degrees), 80 degrees of external rotation (with pain beginning at 80 degrees), and 85 degrees of internal rotation (with pain beginning at 85 degrees).  Range of motion of his left shoulder measured 170 degrees of flexion (with pain at 170 degrees), 170 degrees of abduction (with pain beginning at 170 degrees), 90 degrees of external rotation (with no pain noted), and 90 degrees of internal rotation (with no pain noted).  While joint function on both sides was noted to be additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, it was also noted that no additional degrees in range of motion were lost on either side.  Contemporaneous x-rays of both shoulders did not reveal any evidence of fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of either humerus.  The effects of his right and left shoulder disabilities on his usual occupation and daily activity were noted to be limitation of activities because of pain.

On VA shoulder examination in July 2010, the Veteran was approximately three months status post right shoulder surgery (in April 2010) and reported having significant pain and loss of motion in his right shoulder.  He also described his symptoms of pain in his left shoulder.  Range of motion of his right shoulder measured 85 degrees of forward extension, 80 degrees of abduction, 20 degrees of external rotation, and 75 degrees of internal rotation.  Range of motion of his left shoulder measured 150 degrees of forward extension, 125 degrees of abduction, 85 degrees of external rotation, and 80 degrees of internal rotation.  While he had pain at the endpoints on the right side and stiffness at the endpoints on the left side, it was noted that he had no increased pain, fatigue, weakness, or incoordination with repetitive motion on either side.  Contemporaneous x-rays of both shoulders did not reveal any evidence of fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of either humerus.  It was noted that he had no limitations in activities of daily living regarding either shoulder, and that he was not working at the time of this examination.

On VA shoulder examination in January 2012, the Veteran described his symptoms of pain in both the right and left shoulders.  Range of motion of his right shoulder measured 80 degrees of flexion (with painful motion beginning at 80 degrees) and 80 degrees of abduction (with painful motion beginning at 80 degrees).  Range of motion of his left shoulder measured 130 degrees of flexion (with painful motion beginning at 130 degrees) and 130 degrees of abduction (with painful motion beginning at 130 degrees).  Following repetitive use testing, there was no additional limitation in range of motion of either his right or left shoulder or arm, but the resulting functional loss was noted to be less movement than normal (on both sides) as well as weakened movement, excess fatigability, and pain on movement (on the right side).  It was noted that he did not have any ankylosis of the glenohumeral articulation.  It was also noted that he did not have any fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of either humerus, and contemporaneous x-rays of both shoulders did not reveal any evidence of such conditions.  In terms of functional impact, it was noted that his right shoulder condition impacted his ability to work in that he had very limited use of his right arm; while he was currently working 13 hours a week (as a cashier at a pharmacy) and thus "very under-employed," the examiner opined that the Veteran should be able to work at a sedentary job.

[As outlined in the Introduction section above, because the Veteran was granted a temporary total (100 percent) disability rating (under 38 C.F.R. § 4.30) for his service-connected right shoulder disability from July 6, 2009 through September 30, 2010 and from November 17, 2014 to the present (with a 30 percent rating to be resumed on August 1, 2015), any issue of an increased rating for his right shoulder disability for those periods is moot and will not be considered by the Board, as he is already receiving the maximum rating for his right shoulder disability for those periods.]

The medical evidence of record documents that, prior to July 6, 2009 and from October 1, 2010 through November 16, 2014, the Veteran's right shoulder disability was shown to have been characterized by pain, but with no evidence of: fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of the right (major) humerus; or limitation of motion of the right (major) arm limited to 25 degrees from the side.  In addition, after his July 2009 right shoulder surgery (where he received a hemi-cap implant), the medical evidence of record documents that, from October 1, 2010 through November 16, 2014, the Veteran's right shoulder disability showed no evidence of post-surgical severe, painful motion or weakness in the right (major) upper extremity.  Accordingly, for right shoulder disability, the Board finds that a rating in excess of 30 percent (prior to July 6, 2009, and from October 1, 2010 through November 16, 2014) is not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The medical evidence of record documents that, throughout the entire period of claim, the Veteran's left shoulder disability has been shown to be characterized by pain, but with no evidence of: fibrous union, nonunion (i.e., false flail joint), or loss of head (i.e., flail shoulder) of the left (minor) humerus; or limitation of motion of the left (minor) arm limited to 25 degrees from the side.  Accordingly, for left shoulder disability, the Board finds that a rating in excess of 20 percent (for the entire period of claim) is not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of any claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

For right shoulder disability, the schedular criteria under Codes 5051, 5202, and 5201 provide for ratings in excess of that assigned for greater degrees of major (right) shoulder disability, but such greater degrees of right shoulder disability are not shown.  The diagnostic criteria encompass all symptoms (e.g., pain and limitation of motion) and related functional impairment of the disability shown during both periods of evaluation and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

For left shoulder disability, the schedular criteria under Codes 5202 and 5201 provide for ratings in excess of that assigned for greater degrees of minor (left) shoulder disability, but such greater degrees of left shoulder disability are not shown.  The diagnostic criteria encompass all symptoms (e.g., pain and limitation of motion) and related functional impairment of the disability shown during the entire period of evaluation and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The Board notes that evidence regarding the effect of the Veteran's service-connected right and left shoulder disabilities on employment is still being developed in connection with the Veteran's TDIU claim.  However, as noted above, impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular criteria adequately contemplate his level of disabilities, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claims for increased ratings for right shoulder disability and left shoulder disability.  There is no doubt to be resolved in the Veteran's favor.


ORDER

A rating in excess of 30 percent (prior to July 6, 2009, and from October 1, 2010 through November 16, 2014) for status post surgical repair of recurrent dislocation of the right shoulder (right shoulder disability) is denied.

A rating in excess of 20 percent for acromia-clavicular separation of the left shoulder (left shoulder disability) is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.

The Board notes that the question of a TDIU rating is moot for the periods during which he was awarded a temporary total (100 percent) disability rating (under 38 C.F.R. § 4.30) for his service-connected right shoulder disability (i.e., from July 6, 2009 through September 30, 2010 and from November 17, 2014 to the present).  For the remaining periods which are at issue in this appeal (i.e., prior to July 6, 2009, and from October 1, 2010 through November 16, 2014), the Veteran was service-connected for only two disabilities: (1) right shoulder disability (rated 30 percent), and (2) left shoulder disability (rated 20 percent); his combined rating percentage for each of those periods was 50 percent.

The Veteran's educational history reflects that he completed a Vocational Rehabilitation college course in pharmacy tech training from May 2012 through December 2012.  His employment experience has been documented as working in the areas of carpet/floor/tile cleaning business, security work, Armour car company, and most recently as a cashier at a pharmacy.

On VA shoulder examination in January 2012, it was noted that his right shoulder condition impacted his ability to work in that he had very limited use of his right arm; while he was currently working 13 hours a week at that time (as a cashier at a pharmacy) and thus "very under-employed," the examiner opined that the Veteran should be able to work at a sedentary job.  Thereafter, an October 2013 VA treatment record noted that the Veteran was working as a pharmacy technician.  However, a February 2014 VA treatment record noted that he did not work because of shoulder pain.  A March 2014 VA treatment record noted that he was not working.  At the time of his November 2014 right shoulder surgery, VA treatment records noted that he was unemployed.

As the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is necessary.  Prior to such referral, the Veteran should again be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  After the development sought above is completed, forward the record to the VA Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU rating (due to his service-connected right and left shoulder disabilities) on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the periods prior to July 6, 2009 and from October 1, 2010 through November 16, 2014.  In connection with the referral, the AOJ must include a full statement outlining the Veteran's service-connected disabilities during those periods, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.  In the opinion, the Director must consider and address the February 2014 VA treatment record which noted that the Veteran did not work because of shoulder pain.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for a TDIU rating (to include consideration of the provisions of 38 C.F.R. § 4.16(b)).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


